Richardson, Judge,
delivered the opinion of the court.
The integrity of the note was necessarily and directly hi issue in the suit brought to recover the annual instalments *585of interest, and the judgment in that case, having been rendered by a court of competent jurisdiction, determined the question as to the alteration of the note, and was conclusive between the same parties in another suit directly involving the same question. (Greenl. Ev. sec. 528; Kingsland v. Spalding, 3 Barb. Ch. R. 341; Chase v. Walker, 26 Maine, 555; Perkins v. Walker, 19 Verm. 144.)
The only matter then really in issue in this cause was whether the judgment had been obtained by fraud; and on this point the defendant offered no testimony. The only evidence he introduced bore on the issue distinctly made and decided in the first suit. The instructions asked by the plaintiff were properly given, and the one asked by the defendant was properly refused. The judgment will be affirmed;
the other judges concurring.